Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 28, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143117 & (13)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 143117
                                                                    COA: 302633
                                                                    Saginaw CC: 08-030880-FC
  DAVID ORIN SAYLOR,
           Defendant-Appellant.

  _________________________________________/

         By order of November 2, 2011, the prosecuting attorney was directed to answer
  the application for leave to appeal the March 30, 2011 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 28, 2012                      _________________________________________
         p0321                                                                 Clerk